Title: To John Adams from John Quincy Adams, 24 November 1815
From: Adams, John Quincy
To: Adams, John


				N. 43.
					My Dear Sir
					Boston House Ealing 24 Novbr 1816
				
				Col. Aspinwall who arrived here a few days since, and delivered to me your two kind favours of October 13th informs me that he had the pleasure of seeing you at that time and that you were then suffering with an inflamation of the eyes. Nearly at the same time my own eyes which have long been very weak were afflicted with so violent an inflamation as to threaten little less than a total extinction of the sight…it has now partially subsided but has left them still so weak that I am in a great degree yet unable either to read or write without assistance.  I am therefore obliged to employ the eyes and hands of my best friend to answer your Letters.Mr.:John C. Gray, and Mr. Reynolds, who were fellow passengers with Col. Aspinwall in the Galen, have also delivered the Letters which you entrusted to them. Since our removal to this distance from the City, and more particularly since I have been so much confined by my indisposition, I have been still more unable to see and to pay proper attention to my Countrymen, who bring Letters of introduction to me from my friends, than before. As to the Eoconmical system of our Government which proves so strong a bar to the hospitality of their Ministers abroad I have never been disposed to complain of it when I have known the terms upon which they chose to be served and have had the option of accepting or declining them. but from the time when I was ordered to repair from Russia to Gottenburgh upon the pacific negotiation until this day I have not enjoyed even that privilege I am left in uncertainty whether the extraordinary and very heavy expences forced upon me by the necessary duties of that service will be allowed me and even whether an outfit upon this present Mission will not be denied me. Under these circumstances I have been compelled to ask a decision which may relieve me from the embarrassment brought upon me by this extraordinary course of proceeding. I am waiting for an answer to my repeated solicitations upon this subject and unless the allowances are made to which I consider myself in rigorous justice entitled I hope at an early period to be replaced in this Mission and to return to my native Country the ensuing Spring. Your account of the Review of the first Division of Massachusetts Militia has given me pleasure I wish for the credit of my beloved Country that the Massachusetts Militia had shewn itself, to more advantage at the time when there was something more to be gone through than the operations of a Review. The Navy proved itself  the friend in need but the Militia with a Commander in Chief who looked across the Atlantic for the bulwark of our holy Religion hardly made good its title to wear an American Uniform.I will write you again as soon as I shall have the use of my eyes the Boys are all at School and George studies Greek to your hearts content.—Yours ever in duty and affection
				
					John Quincy Adams.
				
				
			